     Case 2:15-cv-00463-RCL-SMD Document 241-67 Filed 01/21/20 Page 1 of 2



                                  IN THE MUNICIPAL COURT OF MONTGOMERY, AL
                                                                                                                                      DEFENDANT'S
     CITY OF ZONTGOMERY, AL
     vs                                                                                                                                    FT
                               (C.Lt      1   I           ),
                                                                                                                                  1
            DEFENDANT                                 J        Ì



                                                               ORDER OF FRaBATION                                                                         1
     NOW ON THIS DAY, by virtue of the authority vested in me as a Municipal Court Judge pursuant to Section
     12- 14 -13, Code of Alabama, 1975, as supplemented and amended, I hereby order the:
          ( X ) Imposition of sentence        (X) Paymen of inp /Restitution     (X) Pa
                                                                                                                  /
                                                                                                              .




     and that the Defendant be placed on probation for       months or until       day of
     upon the following conditions.

     (1) You will make a full and truthful report to your Probation Officer as instructed.
     (2) You will pay Judicial Correction Services, Inc. $40.()0 for each month on probation, unless all conditions are met
         within 7 days. You will pay a one time $10.00 file set up charge.
     (3) You will not change your residence or employment without first notifying your Probation Officer.
     (4) You will avoid injurious or vicious habits and not violate any law(s) during said term of probation.
     (5) You will not use illegal intoxicants or alcohol; nor will you visit places where intoxicants, drugs, or other dangerous
         substances are sold, dispensed or used. ( ) Applicable it checked.
     (6) You will work diligently at a lawful occupation, unless a full time student.
     (7) You will promptly and truthfully answer all inquiries directed to you by the Court Referral Officer, Court Clerk, or
         Probation Officer and comply with all instil rtion he/she may give x+ou

     (8) You will pay Fines & Costs totaling/DU                         "      at the rate of                            r month.

     Case No.                        Offense                                    Fine                    Costs                Total              Jail Time (days)


     L /i                  i              A '                                                                                         1
     (/?        -y7    S                  AA
                                           lt
                  _r                 1_       i   ,   ['SD         ,)
üq   (9) You will make rep                Gon OT          ituti`oñ for damage or loss caused by this offense to tbvictim in the following sum:

            Victim                                                                                  Sum   S
     (10)You will complete Jail Time as ordered and noted above, Jail time is hereby ordered:
          (   ) To Serve    (   ) Suspended upon successful completion of probation.
     (11) You will complete the following education course(s) anc/or programs:
          ( ) Court Referral Program    ( ) Domestic Violence Awareness       ( ) Obtain GED
            ( )   Other.

     (12)   ( )   Return to court on:                              to show completion of:       (   )   Driving School       ( )   CRO Program
                                                                                                (   )   Other
     (13) Other
     The Court may at any time modify any conditions of your probatio; change or extend probation. discharge defendant or revoke
     probation. You are subject to arrest for violation of any coaditiun imposed by this            your probation may be revoked
     accordingly.                                                                                                  44111010/.14
     Signed this the.              day of                          20 )
                                                                                        NONO 7$1171217r TOY r,í 1SS`EY
                                                                                   MONTGOMERY,      MUNI(IMI. COURT
            I   have counsçl or have waived my right to counsel for all proceedings to this date and have received a copy of this ORDER
                                                                                                             JCS (334) 2 2-0558
     Signed
       g            r ¡/''   ,/                                                Date    /    /J                    Probation Officer         r         )   1   h
     Comments:                                                                                            First Appointment               Í)!1c/     /Ö   ( .J 4'
       For JCS use only:                  Consecutive Case                   Data En


                                                                            City SJM Ex. 67
             Case 2:15-cv-00463-RCL-SMD Document 241-67 Filed 01/21/20 Page 2 of 2



                                               IN THE MUNICIPAL COURT OF MONTGOMERY, AL
                 CITY OF                iOnGt
                 VS                      //C     ,,u,O

                                                           "           tl
                        DEFENDANT
                                                                            ORDER OF PROBATION
                 NOW ON THIS DAY, by virtue of the authority vested in me as a Municipal Court Judge pursuant to Section
                 12- 14 -13, Code of Alabama, 1975, as supplemented and amended, I hereby order the:
                      ( X ) Imposition of sentence        (X) Pa
                 and that the Defendant be placed on probation fo
                 upon the following conditions.
                                                                      t months or until'
                                                                        Fine /Restitution         Pa
                                                                                               day of
                                                                                                       o   ourt Co
                                                                                                                20       ,




                 (1) You will make a full and truthful report to your Probation Officer as instructed.
                 (2) You will pay Judicial Correction Services, Inc. $40.00 for each month on probation, unless all conditions are met
                     within 7 days. You will pay a one time $10.00 file set up charge.
                 (3) You will not change your residence or employment without first notifying your Probation Officer.
                 (4) You will avoid injurious or vicious habits and not violate any law(s) during said term of probation.
                 (5) You will not use illegal intoxicants or alcohol; nor will you visit places where intoxicants, drugs, or other dangerous
                     substances are sold, dispensed or used. ( ) Applicable if checked.
                 (6) You will work diligently at a lawful occupation, unless a full time student.
                 (7) You will promptly and truthfully answer all inquiries directed to you by the Court Referral Officer, Court Clerk, or
                     Probation Officer and comply with all              be/she may give you.
                                                                            iinsttruuction
                 (8) You will pay Fines & Costs totaling                                     aÿdSt    to                 per month.

                 Case No.                           Offense                                   Fine           Costs            Total          Jail Time da


    o            111 ,                             11MILMBIE'!:M111
         A'      NA                _   MIII           ., t     .KINI   M
             ,
        IT              Pou w                                  .   D
                 (                     make reparation or restitution for damage or loss caused by this offense                 the ictim in the following sum:

                        Victim                                                                             Sum S
                 (10)You will complete Jail Time as ordered and noted above. Jail time is hereby ordered:
                     (   ) To Serve    (   ) Suspended upon successful completion of probation.
                 (11)You will complete the following education course(s) and/or programs:
                     ( ) Court Referral Program     ( ) Domestic Violence Awareness       ( ) Obtain GED
                        ( ) Other:

                 (12)   ( )   Return to court on:                            to show completion of: ( ) Driving School ( ) CRO Program
                                                                                                    ( ) Other
                 (13) Other

                 The Court may at any time modify any conditions of your probation, change or extend probation, discharge defendant or revoke
                 probation. You are subject to a     for violation of and condition imposed by this order, and your probation may be revoked
                 accordingly.
                 Signed this the                  day of                     20    1   U              HONORABLE
                                                                                                MONTGOMERY, AL MUNICIPAL COURT JUDGE

                        I   have           1   or ave waived my right to cojsel for all proceedings to this date and have received a copy of this ORDER.,
                                                                                                                             JCS (334)            58
                                                                                                             f)
                 Signed                                                                      Date    ld -1- id       Probation Officer         ÿ
                                       7
                 Comments:                                                                                    First Appointment          Iafi/iah a, -c
                     For JCS use only:                   Consecutive Case              Data Entry



i                                                                                                                                        COURT 009423
